Citation Nr: 0016884	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with herniated nucleus pulposus at C4-C5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1973.

This appeal arose from a rating decision in August 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  In that rating decision, the RO 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for 
degenerative joint disease with herniated nucleus pulposus.  
In an April 1998 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for degenerative disc disease with 
herniated nucleus pulposus at C4-C5, and remanded this case 
to the RO for initial adjudication on the merits of the issue 
of entitlement to service connection. 

A rating decision in September 1997 denied service connection 
for compression fractures of T11-12 with generalized 
osteopenia of the thoracic and lumbar spine, claimed as 
residuals of an injury in service.  By letter issued on 
September 18, 1997, the veteran was advised of this rating 
decision and his appellate rights.  Thereafter, he did not 
enter notice of disagreement with this decision within one 
year of notice of the decision.  Because the Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal, this issue is not in appellate status before the 
Board.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not currently have a disability of the 
cervical spine, including degenerative disc disease with 
herniated nucleus pulposus at C4-C5.


CONCLUSION OF LAW

The veteran does not have a disability of the cervical spine, 
including degenerative disc disease with herniated nucleus 
pulposus at C4-C5, which was incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran who served for 90 days or more during a 
period of war develops    arthritis to a degree of 10 percent 
or more within one year from separation from such service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 
(1999).

The veteran contends that he currently has a cervical spine 
disability of degenerative disc disease with herniated 
nucleus pulposus at C4-C5 which is etiologically related to a 
reported back injury in service caused by falling while 
lifting drums of stripper or wax.  The Board notes that the 
veteran has presented a claim that is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim for service connection that is plausible.  
This case was remanded to the RO for additional development 
which included current VA orthopedic and neurological 
examinations, with X-rays, and a medical opinion regarding 
current disability of the cervical spine.  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

In this case, there is medical evidence of record in favor of 
the veteran's claim which tends to demonstrate that the 
veteran has a cervical spine disability, including in-service 
diagnosis of degenerative disc disease with herniated nucleus 
pulposus at C4-C5.  However, there is also medical evidence 
of record against the veteran's claim which tends to 
demonstrate that the veteran does not currently have a 
cervical spine disability. 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (in 
adjudicating claim on merits, Board was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992) (Board may not ignore the opinion 
of a treating physician, but is free to discount the 
credibility of that statement). 

The evidence which tends to demonstrate that the veteran has 
a cervical spine disability includes an in-service 
examination in October 1972 which noted mild cervical spasm 
and resulted in the impression of cervical strain.  This 
diagnosis was based on X-ray examination, which was 
interpreted as revealing early degenerative disc disease at 
C4-C5 and included small spurs projecting to the left 
neuroforamen at C4-C5.  In service, an orthopedic examination 
in January 1973 also repeated the diagnosis of degenerative 
disc disease with herniated nucleus pulposus at C4-C5, but 
indicated that further testing was necessary.  A medical 
board report dated in February 1973, based on the in-service 
findings and diagnosis, also concluded that the veteran had 
degenerative disc disease.  VA outpatient treatment records 
for various periods from 1992 to 1997 reflect that the 
veteran was treated for, among other conditions, back pain 
and degenerative disc disease with herniated nucleus pulposus 
at C4-C5. 

The medical evidence of record which weighs against the 
veteran's claim and tends to show that the veteran does not 
currently have a cervical spine disability includes an 
October 1996 letter from S.N., M.D., to the effect that there 
was no evidence of injury to the neck or shoulder when the 
veteran entered service.  A December 1996 statement by R.J., 
D.C., states only that the veteran had been treated over the 
years for "injuries" which included intermittent back pain, 
but does not indicate a diagnosed disability.  With regard to 
a determination of whether the veteran had cervical spine 
disability, the Board notes that further testing was 
recommended to further ascertain the existence of suspected 
cervical spine disability.  The in-service examination 
conducted in January 1973 (which resulted in the diagnosis of 
degenerative disc disease with herniated nucleus pulposus at 
C4-5) advised a myelogram, but the veteran declined such 
testing.  The November 1996 private chiropractic letter 
suggested further testing to determine whether there was 
permanent disability manifested, in part, by cervical pain.  
The further testing was conducted in the form of a May 1997 
VA orthopedic examination and X-ray examination, and July 
1999 VA orthopedic and neurologic examinations and X-ray 
examination.  

VA neurologic examination conducted in May 1997 resulted in 
the opinion that it was unlikely that a glancing blow to the 
head by a prefabricated metal sheet prior to service could 
cause a herniated disc at C4-5 without symptomatology, or 
that a fall in service would cause a herniated disc at C4-5.  
VA orthopedic examination conducted in May 1997 resulted in 
no diagnosed cervical spine disability; the examiner 
concluded that the "[p]resently available evidence does not 
establish any positive diagnosis of a herniated disk at any 
point in the spine."  X-rays of the cervical spine were 
interpreted as "[n]ormal cervical spine."  Likewise, VA X-
rays of the cervical spine taken in July 1999 were 
interpreted as being a normal examination.  VA orthopedic 
examination in February 1999 resulted in the conclusion that 
current cervical spine disability could not be established by 
the evidence of record.  The examiner also offered the 
opinion that the in-service diagnosis (of degenerative disc 
disease with herniated nucleus pulposus at C4-C5) appeared to 
be based on X-ray findings of only slight changes which are 
not necessarily of clinical significance and were not 
confirmed by a more recent X-ray. 

Weighing the evidence for and against the veteran's claim, 
the Board finds that the weight of the competent medical 
evidence demonstrates that the veteran does not currently 
have a disability of the cervical spine, including the 
disability of degenerative disc disease with herniated 
nucleus pulposus at C4-C5.  The Board finds the May 1997 and 
February 1999 VA specialty examination reports, especially X-
ray findings which do not confirm the in-service diagnosis, 
to be more probative of the question of whether the veteran 
currently has a disability of the cervical spine.  In 
addition to being specialty examinations, they are based on 
the interpretation of two or three sets of X-rays, and have 
the advantage of reviewing both the in-service and post-
service evidence of treatment and symptomatology of the 
veteran's cervical spine.  The February 1999 VA orthopedic 
examiner specifically opined that the in-service diagnosis 
appeared to be based on X-ray findings which are not 
necessarily of clinical significance.  While VA outpatient 
treatment records note a diagnosis of degenerative disc 
disease with herniated nucleus pulposus at C4-C5, it is clear 
that this is merely a working diagnosis carried forward for 
the purposes of treating the veteran's complaints of back 
pain, but does not represent a new diagnosis. 

With regard to the veteran's lay assertions that he currently 
has a diagnosed disability of the cervical spine, as well as 
the other lay statements submitted in support of the claim, 
while such statements are evidence of symptomatology the 
veteran experienced, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as a current medical diagnosis of disability 
or an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the condition causing symptoms). 

For these reasons, the Board finds that the medical evidence 
of record does not demonstrate a disability of the cervical 
spine, including degenerative disc disease with herniated 
nucleus pulposus at C4-C5, which was incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107; 38 C.F.R. 
§ 3.303.  As no current cervical spine disability is 
demonstrated by the medical evidence, the Board does not need 
to reach the further question of whether, had a current 
cervical spine disability been demonstrated, such disability 
pre-existed entry into active service in July 1972. 


ORDER


Service connection for degenerative disc disease with 
herniated nucleus pulposus at C4-C5 is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

